PER CURIAM:
This claim was submitted upon a duly executed written stipulation to. the effect that the respondent is liable for damages in the sum of $2,000.00, based upon the following facts: Claimants are owners of property and a house on Pennsylvania Avenue in Charleston, Kanawha County, West Virginia. During 1978, when the respondent was constructing Interstate 79 in and near Charleston, said respondent, through its agents, engaged in blasting activities which produced concussions and vibrations in the earth which shook claimants’ house and damaged their property.
This Court is constrained to follow the rule of law established by the West Virginia Supreme Court in the case of Whitney v. Ralph *189Myers Contracting Corporation, 146 W.Va. 130, 118 S.E.2d 130 (1961), which recognizes that the use of explosives in blasting operations is intrinsically dangerous and extra-ordinarily hazardous; therefore, the party who undertakes the blasting is liable for any damage resulting to the property of another. Hence, the respondent in this case is liable to the claimants for the sum of $2,000.00, which is a fair and equitable estimate of the damages sustained.
Based on the foregoing facts, award in the above amount is hereby made.
Award of $2,000.00.